FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4201
                 _____________________________

KRAMER FOREST,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

                        October 18, 2018


PER CURIAM.

     Appellant challenges his criminal judgment and sentence for
possession of more than 20 grams of a controlled substance,
cannabis. Appellant contends that he could not have committed
the charged crime because Florida’s criminal code, which
classifies cannabis as a substance that “has no current medical
use,” is in direct conflict with the recent amendment to the
Florida Constitution regarding the production, possession, and
use of medical marijuana. We disagree.

    A “controlled substance” is “any substance named or
described in Schedules I-V of s. 893.03.” § 893.02(4), Fla. Stat.
(2016). Cannabis, or marijuana, is statutorily defined as a
Schedule I controlled substance. § 893.03(1)(c)7., Fla. Stat.
(2016). A Schedule I substance is one that “has a high potential
for abuse and has no currently accepted medical use in treatment
in the United States and in its use under medical supervision
does not meet accepted safety standards.” § 893.03(1), Fla. Stat.

     Article X, section 29 of the Florida Constitution, which was
approved by voters in 2016, provides for the production,
possession, and use of medical marijuana. However, the
amendment specifically states “[n]othing in this section allows for
a violation of any law other than for conduct in compliance with
the provisions of this section” and “[n]othing in this section shall
affect or repeal laws relating to non-medical use, possession,
production, or sale of marijuana.” Art. X, § 29(c)(1)-(2), Fla.
Const. Accordingly, nothing in the amendment expressly repeals
section 893.03(1)(c)7.

     Florida courts have long held that “[a] statute valid when
enacted, and made effective, is not invalidated by a subsequent
amendment to the Constitution, unless the amendment is
designed to have that effect.” Neisel v. Moran, 85 So. 346, 360
(Fla. 1919) (on rehearing); see also Graham v. Haridopolos, 108
So. 3d 597 (Fla. 2013) (holding that a constitutional amendment
creating the Board of Governors did not prohibit the Legislature
from enacting statutes that exerted control over the setting of an
appropriation for the expenditure of tuition and fees because the
amendment did not expressly transfer the Legislature’s authority
to raise revenue and appropriate for the expenditure of state
funds).

    As such, we find section 893.03(1)(c)7., Florida Statutes,
constitutional, and we affirm appellant’s judgment and sentence.

    AFFIRMED.

WOLF, LEWIS, and ROWE, JJ., concur.




                                 2
              _____________________________

   Not final until disposition of any timely and
   authorized motion under Fla. R. App. P. 9.330 or
   9.331.
              _____________________________


Andy Thomas, Public Defender, and Laurel Cornell Niles,
Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                           3